Citation Nr: 0904233	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957 and from May 1957 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that increased the rating to 30 
percent for the veteran's service-connected migraine 
headaches.  

In September 2004, and again in February 2006, the Board 
remanded the present matter for additional development and 
due process concerns.


FINDING OF FACT

The veteran's service-connected migraine headaches are 
frequent, prostrating, and productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for disability rating of 50 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

The veteran's service-connected headaches are currently rated 
30 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this Code, a 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is assigned for migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The record shows that the veteran was examined by VA in July 
2002.  Medical records and the veteran's claims file were 
reviewed.  He reported that when he gets a headache he takes 
an aspirin and rests in a darkened, quiet room.  He reported 
that his headaches are aggravated by stress, light and noise.  
He stated that he loses about half of his visual field prior 
to his headaches.  He associated his headaches with nausea 
and vomiting. The frequency was about four times a month, 
with duration of all day.  The veteran reported that he works 
as a mechanical engineer 




but had not been able to work for the past year because he 
was missing several days a month due to headaches and this 
prevented employers from hiring him.  Migraines was the 
diagnosis. 

The veteran was examined by VA in January 2005.  The claims 
file was reviewed.  It was noted that the veteran worked for 
21 years in civil service and retired in 1973.  He then 
worked for a private company for 2 years until it went 
bankrupt.  He reported working part time since, and was 
currently working for a company transporting patients for 
health care.  The veteran reported having flare-ups of 
headaches 4 per month, lasting 1 to 2 days with nausea, 
occasional vomiting, light and sound sensitivity.  The 
veteran reported that the frequency of his headaches was the 
same but that the intensity was worsening lasting 2 days and 
causing him to miss work periodically.  He reported that he 
was on an on call type of part-time job in a company owned by 
friends and turns down the job if he has a headache.  The 
diagnosis was, migraine headaches.  The examiner commented 
that the veteran works part-time as a driver for a family 
friend who knows his problem and schedules around the 
headaches.  It was also noted that the veteran's headaches 
were worse but had not increased in frequency.  

Private medical records show that the veteran was examined in 
March 2006.  He complained of headaches and reported getting 
three to four headaches a month, that are intense and severe.  
There was no vomiting, and no vision changes.  Headaches was 
diagnosed and the veteran was prescribed Midrin for 
headaches.  

A longitudinal review of all of the evidence of record 
persuades the Board a 50 percent evaluation is warranted for 
the symptoms associated with the veteran's service-connected 
migraine headaches under diagnostic code 8100.  The veteran's 
statements concerning the severity and frequency of the 
headaches are credible in light of the evidence of record.  
The headaches described by the veteran occur frequently and 
are prostrating, requiring him to rest in a darkened room.  
They are also shown to interfere with his ability to pursue 
and maintain employment.  Thus, the Board finds that the 
evidence supports a grant of a 50 percent disability rating 




for migraine headaches, which is the maximum schedular rating 
provided for the disability.  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2008).  Accordingly, any deficiency in 
VA's duty to notify and assist the veteran is harmless.  See 
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 (2008).

In a recent case, The United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

The veteran has not been hospitalized due to his headaches 
and he is working part time.  His employer is sympathetic to 
his headache complaints to the extent that this work is 
scheduled around his 3 to 4 episodes a month.  The veteran's 
migraine headache disability has not objectively been shown 
to markedly interfere with employment beyond that 
contemplated in the assigned 50 percent rating, which is 
assigned for severe economic inadaptability.   Referral for 
consideration of an 



extraschedular rating is, therefore, not warranted.  See 
38 C.F.R. § 3.321(b) (2008).


ORDER

Entitlement to a initial rating of 50 percent for migraine 
headaches is granted, subject to controlling regulations 
regarding the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


